Title: To Thomas Jefferson from Albert Gallatin, 10 January 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     January 10th 1805
                  
                  After the enclosed commission had been signed, you determined that it was not proper to give to a Judge an appointment revokable at the pleasure of the President. The Commission is therefore returned—
                  With great respect Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
               